Citation Nr: 0628700	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2005, the Board denied service connection for 
tinnitus.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2006 Order, the Court endorsed a March 2006 joint 
motion for remand, partially vacated the February 2005 Board 
decision as to the denial of service connection for tinnitus, 
and remanded the matter for compliance with the instructions 
in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The veteran seeks service connection for tinnitus.  He argues 
that he was exposed to weapons fire during service and that 
this caused him to have tinnitus.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran's service medical records are unavailable; 
however a certificate of service for the veteran shows that 
he served in the infantry.  While the record contains medical 
records documenting a complaint of tinnitus, a medical 
determination as to whether the veteran has tinnitus, and if 
so the etiology of the disorder, has not been sought.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The veteran should be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for the issue on appeal 
as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
audiological examination.   The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner must determine if the veteran 
has tinnitus and if so, whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
diagnosed tinnitus is related to noise 
exposure in service.  All findings must 
be supported by complete rationale.  

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
The veteran and his representative should 
then be given an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



